Citation Nr: 1828914	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  13-11 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for gouty arthritis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to December 2004 and July 2007 to October 2007, to include additional periods of National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A Supplemental Statement of the Case (SSOC) was issued by the RO in April 2017.

The Board remanded this matter in September 2017 as the Veteran had requested an additional hearing. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at two separate hearings in support of his claim, initially in April 2016 and more recently in November 2017, before two of the undersigned Veterans Law Judges (VLJ). Transcripts of the hearings are of record. A VLJ who conducts a hearing must participate in making the final determination of the claim involved. 38 U.S.C. § 7107(c); 38 C.F.R. § 20.707. By law, appeals may be assigned only to an individual VLJ or to a panel of not less than three members. See 38 U.S.C. § 7012(a). Thus, when a Veteran has had a hearing before two separate VLJs covering one or more of the same claims on appeal, a third VLJ is assigned to participate in a panel decision with respect to those claims. Accordingly, a third VLJ is assigned to participate in a panel decision in this case. In a February 2018 letter, the Veteran was offered the opportunity to testify at another hearing before the third VLJ in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011), which held that, under 38 C.F.R. § 20.707, a Veteran has the right to a hearing before all three VLJs involved in the panel decision. In February 2018, the Veteran responded, indicating that he waived his right to a hearing before a third VLJ. Accordingly, the Board may proceed with appellate review of the claim. 


FINDING OF FACT

The Veteran's gouty arthritis had its onset during or within one year of discharge from active duty service.

CONCLUSION OF LAW

The requirements for service connection for gouty arthritis have been met. 38 U.S.C. §§ 1101, 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disability noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a Veteran served 90 days or more of active service, and certain chronic diseases, such as gouty arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

The Veteran contends that he was diagnosed with gouty arthritis in February 2008 after being seen for severe pain in his ankles, the sides of his feet, and his left elbow. 

The Veteran's private medical treatment records indicate the Veteran has a current diagnosis of gouty arthritis. The exact date of this diagnosis is unknown. At his April 2014 videoconference hearing, the Veteran testified that he experienced gouty arthritis in his elbows, ankles, and his knee, noting that the pain starts in his feet and works its way up. He further testified that his symptoms of gout arose at the same time as his service-connected neuropathy, and he first sought treatment for the two disabilities at the same time.

At his November 2017 Travel Board hearing, the Veteran testified that his gouty arthritis began in February 2008 after his 2007 deployment.  The Veteran testified that he believed he had high uric acid during that deployment as he also had kidney stones during this deployment, and he asserted that the high uric acid was the cause of the gouty arthritis that developed shortly after his return from this deployment in October 2007. The Veteran testified that his gouty arthritis has consistently flared up in his feet, ankles, knees, and elbows since he was diagnosed in February 2008.

The Veteran's treatment records, including private medical records and VA examinations, indicate a current diagnosis of gouty arthritis, meeting the first element of service connection requiring a current disability.

The exact date of diagnosis of gouty arthritis is in dispute. The Veteran contends he was diagnosed in February 2008. Private treatment records do not specifically indicate a diagnosis until April 23, 2010. However, the Veteran's private treatment records from April 28, 2010 indicate that the Veteran had a history of gout, and noted that the Veteran reported that this was the first instance of the Veteran's gout manifesting in his feet-indicating that the Veteran had experienced a flare up of his gouty arthritis prior to April 2010. The Veteran's April 2010 private treatment records indicate the Veteran was reporting symptoms or pain in his lower extremities. 

Private treatment records from February 2008 indicate that the Veteran was seen for lower extremity pain, and the treatment provider noted that the Veteran had arthritis with intermittent lower extremity pain. The Veteran continued to be seen for lower extremity pain and pain in his ankles, though there is no specific diagnosis of gouty arthritis at that time. This private treatment provider, Dr. C. P., in an October 2011 statement, indicated that the Veteran's gouty arthritis may be attributable to his military service but provided no further explanation for this opinion.

 At an August 2017 VA examination, the VA examiner reported that the "Veteran has a clearly established diagnosis of gout while in service." No further explanation is provided, nor is it clear what evidence the examiner used to inform this opinion. 

An October 2017 rating decision granted service connection for kidney stones.  At a March 2013 VA examination, the examiner, despite providing a negative nexus opinion for the Veteran's gouty arthritis, indicated that gout is caused by elevated uric acid levels. The examiner also noted that some kidney stones are made of uric acids and elevated uric acid levels can predispose an individual to kidney stones. The examiner further noted that a person is more likely to have kidney stones if they have gout or other symptoms.

The Board finds that the Veteran's service-connected kidney stones, which occurred during his October 2007 to December 2007 deployment, indicate that it is at least as likely as not that the Veteran had elevated uric acid levels, and possibly gout, during service. This is significant, especially when considering the March 2017 VA examiner's opinion that kidney stones and gout can both be associated with elevated uric acid levels and kidney stones are more likely when gout is also present.

However, even absent a diagnosis or symptoms of gouty arthritis other than elevated uric acid levels in service, the Board finds the Veteran had symptoms that were characteristic manifestations of gouty arthritis within one year of service. As noted above, the Veteran's February 2008 private treatment records indicate that he was treated for symptoms of arthritis, neuropathy, and pain in the lower extremities. These same symptoms were later specifically diagnosed as gouty arthritis and lower extremity neuropathy, consistent with the Veteran's testimony that he first sought treatment for his neuropathy and gouty arthritis at the same time. 

As arthritis, including gouty arthritis, is a chronic disability listed in 38 C.F.R. § 3.309(a) as a chronic disability subject to presumption of service connection under 38 C.F.R. § 3.307(a)(3) and was likely present in February 2008, which is within one year of his July 2007 to October 2007 active duty service, the disability is subject to the presumption of service connection.

Because the Veteran has active duty service for more than 90 days and a diagnosis of a qualifying chronic disability within one year of discharge from service, service connection is presumed.


ORDER

Entitlement to service connection for gouty arthritis is granted.




______________________________             _______________________________
            P. M. DILORENZO		        LAURA E.COLLINS
            Veterans Law Judge,                                    Acting Veterans Law Judge, 
       Board of Veterans Appeals                               Board of Veteran's Appeals




_________________________________
                                                    Cynthia M. Bruce
Veterans Law Judge, 
Board of Veterans' Appeals





Department of Veterans Affairs


